The defendant excepts to the denial of its motion for a directed verdict in this action of tort for personal injuries. The plaintiff, a customer, entered a lunch stand operated by the defendant. On the evidence most favorable to him it would appear that in sitting down on a stool he put his hand on the counter, at which time a window which was open dropped from its position onto his hand. The record does not suggest that customers were invited to open the window. The jury could find that the window did not fall as it did without negligence on the part of the defendant. United States v. Hull, 195 F. 2d 64. DiRoberto v. Lagasse, 336 Mass. 309, 312.

Exceptions overruled.